EXHIBIT 10(n)

PACCAR Inc

LONG TERM INCENTIVE PLAN

ALTERNATE FORM RESTRICTED STOCK AWARD AGREEMENT

THIS PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is
entered into as of <<<Date>>>, (the “Award Date”) between PACCAR Inc, a Delaware
corporation (the “Company”), and <<<Key Employee>>> (the “Recipient”).

WHEREAS, The Company has established the PACCAR Inc Long Term Incentive Plan
(the “LTIP”) in order to provide key employees of the Company and its
subsidiaries with an opportunity to acquire shares of the Company’s common
stock, par value $1 per share (the “Common Shares”); and

WHEREAS, the Compensation Committee of the Board of Directors charged with
administering the LTIP (the “Committee”) has determined that it would be in the
best interests of the Company and its stockholders to grant the Restricted Stock
described in this Agreement to the Recipient as an inducement to enter into or
remain in the service of the Company and as an incentive for extraordinary
efforts during such service;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:

 

1. Award. The Company hereby grants the Recipient <<<Number>>> Common Shares
(the “Restricted Stock”), subject to the terms and conditions of the LTIP and
this Agreement. The provisions of the LTIP are incorporated into this Agreement
by this reference.

 

2. Rights as Stockholder. On and after the Award Date, and except to the extent
otherwise provided in the LTIP and this Agreement, the Recipient will be
entitled to all of the rights of a stockholder with respect to the Restricted
Stock, including the right to vote the Restricted Stock and to receive dividends
and other distributions payable with respect to the Restricted Stock.

 

3.

Performance Goal. The Committee established the amount of the award of
Restricted Stock and a performance goal (the “Performance Goal”) for the award
within the first ninety (90) days of the calendar year. The measurement period
for



--------------------------------------------------------------------------------

 

the Performance Goal commences on January 1 and ends on December 31 of the
calendar year (the “Performance Period”). The Performance Goal is based on a
designated percent return on the Company’s revenue over the Performance Period.
Return on revenue will be measured by dividing the Company’s total net income
(less preferred dividends) over the Performance Period by total truck and other
and financial services revenues over the Performance Period.

 

4. Performance Evaluation. Within sixty (60) days after the end of the
Performance Period, the Committee will certify in writing whether the
Performance Goal has been achieved. If the Performance Goal has been achieved,
the Restricted Stock shall vest in accordance with the vesting provisions of
Section 6. If the Performance Goal was not achieved, the Restricted Stock shall
be immediately forfeited (except as set forth in Section 6(c)).

 

5. No Transfer before Vesting. Until the Performance Goal has been satisfied and
the Restricted Stock otherwise vests, the Restricted Stock may not be
transferred, pledged, alienated, attached or otherwise encumbered; any purported
pledge, alienation, attachment or encumbrance shall be void and unenforceable
against the Company; and no attempt to transfer the unvested Restricted Stock,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
the purported transferee with any interest or right in or with respect to such
Restricted Stock. Notwithstanding the foregoing, the Restricted Stock may be
transferred by will or the laws of descent and distribution or pursuant to a
trust created for the benefit of the Recipient or their family as provided
Section 14 of the LTIP. The restrictions set forth in the LTIP and this
Agreement shall apply to the Restricted Stock in the hands of any transferee.

 

6. Vesting.

 

  (a) The Restricted Stock shall vest in full on the first day of the month
following Committee certification that the Performance Goal has been achieved
(“the Vesting Date”) provided that the Recipient has been continuously employed
by the Company in an LTIP-eligible position through the vesting date.

 

  (b) Retirement, Disability, Death. If the Committee certifies that the
Performance Goal has been achieved

 

 

Alternate Form Restricted Stock Award Agreement – Page 2



--------------------------------------------------------------------------------

 

and Recipient’s employment with the Company terminates by reason of Recipient’s
retirement on or after age 62 (determined in accordance with the terms of the
Company’s defined benefit plan) disability (determined in accordance with the
Company’s long-term disability plan), or death, then the Restricted Stock will
fully vest notwithstanding the provisions of Section 6(a).

 

  (c) Change in Control. Notwithstanding anything in this Agreement to the
contrary, in the event of a Change in Control as provided in Section 16.4 of the
LTIP, whether or not the Performance Goal has been satisfied, the Restricted
Stock shall immediately vest in full.

 

  (d) Ownership. On the Vesting Date, the Recipient shall own the vested shares
of Restricted Stock free and clear of all restrictions imposed by this Agreement
(except those imposed by Section 12).

 

7. Forfeiture of Restricted Shares. The Restricted Stock that has not vested in
accordance with Section 6 shall be immediately and irrevocably forfeited as
follows:

 

  (a) If the Performance Goal is not achieved, all Restricted Stock will be
immediately forfeited.

 

  (b) If the Recipient resigns or is terminated by the Company voluntarily or
involuntarily other than by death, disability or retirement as provided in
Section 6(b), all Restricted Stock will be immediately forfeited.

 

8. Terms and Conditions of Distribution. The Company is not required to issue or
deliver any certificates for the Restricted Stock before completing the steps
necessary to comply with applicable federal and state securities laws (including
any registration requirements and regulations governing short swing trading of
securities) and applicable stock exchange rules and practices. The Company will
use commercially reasonable efforts to cause compliance with those laws, rules
and practices.

If the Recipient dies before the Company has distributed vested shares of
Restricted Stock, the Company will distribute certificates to the beneficiary or
beneficiaries the Recipient has designated, in the proportions the Recipient
specified. To be effective, a beneficiary

 

 

Alternate Form Restricted Stock Award Agreement – Page 3



--------------------------------------------------------------------------------

designation must be made in writing and filed with the Company. If the Recipient
failed to designate a beneficiary or beneficiaries, the Company will distribute
certificates for the vested shares of Restricted Stock to the Recipient’s
surviving spouse or, if there is none, to their estate.

 

9. Stock Certificates. The Company will set up a book entry account for the
Recipient with the Company’s transfer agent for the Restricted Stock. The
Company will distribute share certificates to the Recipient or, if applicable,
his or her beneficiary, upon request when the Restricted Stock becomes vested in
accordance with Section 6.

 

10. Payment for Shares. The Committee has determined that the services rendered
by Recipient to the Company provided value equal to the $1.00 par value of the
award of Restricted Stock and, therefore, no cash payment to the Company is
required.

 

11. Withholding of Tax. To the extent that the receipt of the Restricted Shares
or dividends results in income to the Recipient for any federal or state income
tax purposes, no later than the date as of which such tax withholding is first
required, Recipient shall pay to the Company any federal or state income tax
required to be withheld with respect to such amount. If the Recipient fails to
do so, the Company will withhold a portion of the dividends to be paid and/or
Common Shares having a fair market value on the date of withholding equal to the
minimum tax withholding obligation.

 

12. Legality of Issuance; Restrictions on Transfer. No Common Shares shall be
issued unless and until the Company has determined that:

 

  (a) it and the Recipient have taken any actions required to register the
Common Shares under the Securities Act of 1933, as amended (the “Securities
Act”) or to perfect an exemption from the registration requirements thereof;

 

  (b) any applicable listing requirement of any stock exchange on which Common
Shares are listed has been satisfied; and

 

  (c) any other applicable provision of state or federal law has been satisfied.

 

 

Alternate Form Restricted Stock Award Agreement – Page 4



--------------------------------------------------------------------------------

Regardless of whether the offering and sale of Common Shares under the LTIP have
been registered under the Securities Act or have been registered or qualified
under the securities laws of any state, the Company may impose restrictions upon
the sale, pledge or other transfer of such Common Shares (including the
placement of appropriate legends on stock certificates) if, in the judgment of
the Company and its counsel, such restrictions are necessary or desirable in
order to achieve compliance with the Securities Act, the securities laws of any
state or any other law or with restrictions imposed by the Company’s
underwriters.

 

13. No Registration Rights. The Company may, but shall not be obligated to,
register or qualify the Restricted Stock under the Securities Act or any other
applicable law. The Company shall not be obligated to take any affirmative
action in order to cause the issuance of Restricted Stock under this Agreement
to comply with any law.

 

14. Removal of Legends. If, in the opinion of the Company and its counsel, any
legend placed on a stock certificate representing Restricted Stock is no longer
required, the holder of such certificate shall be entitled to exchange such
certificate for a certificate representing the same number of Common Shares but
lacking such legend.

 

15. Investment Intent. In the event that the issuance of Restricted Stock is not
registered under the Securities Act but an exemption is available which requires
an investment representation or other representation, the Recipient shall
represent and agree at the time of exercise that the Common Shares being
acquired are being acquired for investment, and not with a view to the sale or
distribution thereof, and shall make such other representations as are deemed
necessary or appropriate by the Company and its counsel.

 

16. No Employment Rights. Nothing in this Agreement shall be construed as giving
the Recipient the right to be retained as an employee. The Company reserves the
right to terminate the Recipient’s service at any time, with or without cause.

 

17.

Administration. The Committee administers the LTIP and this Agreement. The
Committee shall have sole discretion to interpret the LTIP and this Agreement,
amend and rescind rules relating to its implementation and make all
determinations necessary for administration of the LTIP and

 

 

Alternate Form Restricted Stock Award Agreement – Page 5



--------------------------------------------------------------------------------

 

this Agreement. The Recipient’s rights under this Agreement are expressly
subject to the terms and conditions of the LTIP, including continued shareholder
approval of the LTIP, and to any guidelines the Company adopts from time to
time.

 

18. Entire Agreement. The Award is in all respects subject to the provisions set
forth in the LTIP to the same extent and with the same effect as if the
provisions of the LTIP were set forth fully herein. In the event that the terms
of this Award conflict with the terms of the LTIP, the LTIP shall control. This
Agreement is the entire Agreement between the parties to it, and any and all
prior oral and written representations are merged into and superseded by this
Agreement. This Agreement may be amended only by written agreement between the
Recipient and the Company.

 

19. No Limitation on Rights of the Company. The award of Restricted Stock does
not and will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

 

20. Share Adjustments. If there are any changes in the number or value of shares
of Restricted Stock by reason of stock dividends, stock splits, reverse stock
splits, recapitalizations, mergers or other events as stated in Article 10 of
the LTIP, the Board of Directors or Committee may make such adjustments as it
deems appropriate in order to prevent dilution or enlargement of rights. This
provision does not, however, authorize the delivery of fractional Common Shares
under the LTIP.

 

21. Notices. Any notice or other communication required or permitted under the
LTIP or this Agreement must be in writing and must be delivered either
personally, electronically, by certified, registered or express mail or by
overnight courier, at the sender’s expense. Notice will be deemed given when
delivered personally or electronically or, if mailed, three days after the date
of deposit in the United States mail or, if sent by overnight courier, on the
regular business day following the date sent. Notice to the Company should be
sent to PACCAR Inc, Attention: Corporate Secretary. Notice to the Recipient
should be sent to his or her business address.

 

22. Data Privacy. By entering into this Agreement, Recipient:

 

  (a) agrees to disclose certain personal data requested by the Company to
administer the LTIP and expressly consents to the Company’s processing such data
for purposes of the implementation or administration of the LTIP and this
Agreement;

 

 

Alternate Form Restricted Stock Award Agreement – Page 6



--------------------------------------------------------------------------------

  (b) waives any data privacy rights Recipient may have with respect to such
data; and

 

  (c) authorizes the Company and any of its authorized agents to store and
transmit such information in electronic form.

 

23. Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business and/or assets of the Company, or a merger, consolidation, or other
event.

 

24. Governing Law. To the extent not preempted by federal law, this Agreement
will be construed and enforced in accordance with, and governed by, the laws of
the State of Washington as such laws are applied to contracts entered into and
performed in such State.

 

25. Limitation on Rights; No Right to Future Awards; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the grant of an
award evidenced hereby, Recipient acknowledges:

 

  (a) that the LTIP is discretionary in nature and may be suspended or
terminated by the Company at any time;

 

  (b) that the Award of Restricted Stock is a one-time benefit which does not
create any contractual or other right to receive future awards, grants of stock
options, or benefits in lieu thereof;

 

  (c) that all determinations with respect to any future awards of Restricted
Stock, including, but not limited to, the times when awards shall be made, the
number of Common Shares to be awarded, and the vesting of any Restricted Stock
thereunder, will be at the sole discretion of the Company;

 

  (d) that the Recipient’s participation in the LTIP is voluntary;

 

 

Alternate Form Restricted Stock Award Agreement – Page 7



--------------------------------------------------------------------------------

  (e) that the value of the Restricted Stock is an extraordinary item of
compensation which is outside the scope of the Recipient’s employment contract,
if any;

 

  (f) that the award of Restricted Stock is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; and

 

  (g) that the future value of the Restricted Stock is unknown and cannot be
predicted with certainty.

I agree to the terms and conditions of this Agreement and acknowledge having
received the PACCAR Long Term Incentive Plan and the Plan Information Statement.

 

Recipient:     PACCAR Inc

 

    By:  

 

 

 

Alternate Form Restricted Stock Award Agreement – Page 8